Per Curiam.
We have carefully read the testimony in this case, and find that there was sufficient evidence to justify the justice in rendering a verdict in favor of both plaintiffs, as there is proof that they were jointly interested in the work done, and the receipt given by Lewis was sufficiently explained. Even if it were not so, there certainly was sufficient testimony to warrant the justice in finding in favor of the plaintiff Lewis, and defendant’s motion to dismiss was therefore properly denied, as it was a motion to dismiss the case entirely, and not as to the plaintiff Procha alone. The judgment should therefore be affirmed, with costs.